

116 HCON 121 IH: Recognizing the People’s Republic of China as the greatest foreign threat to United States peace, security, and stability.
U.S. House of Representatives
2020-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 121IN THE HOUSE OF REPRESENTATIVESOctober 20, 2020Mr. Biggs submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONRecognizing the People’s Republic of China as the greatest foreign threat to United States peace, security, and stability.Whereas the People’s Republic of China (PRC) has a population of approximately 1,400,000,000, compared to the United States population of approximately 330,000,000;Whereas the PRC’s economy is the second largest in the world, as measured by gross domestic product (GDP), behind only the United States;Whereas the PRC’s GDP will likely surpass United States GDP in the coming decades;Whereas the PRC has the largest active duty military in the world;Whereas the PRC has committed to aggressively modernizing its military capabilities in the coming decades;Whereas the PRC possesses nuclear-capable intercontinental ballistic missiles;Whereas the PRC does not share the democratic or free market values of the United States;Whereas Xi Jinping has been the de facto paramount leader of the PRC since November 2012, when he attained the positions of General Secretary of the Chinese Communist Party and Chairman of the Central Military Commission;Whereas Xi became the head of state of the PRC in March 2013, with a title usually labeled President in Western sources;Whereas President Xi has decisively broken with the foreign policy restraint practiced by his immediate predecessors;Whereas President Xi declared in a 2018 speech before the National People’s Congress that the PRC must ride on the mighty east wind of the new era, charge forward with a full tank and steadily steer the wheel with full power;Whereas the PRC has neoimperial ambitions to spread its power throughout the world;Whereas the PRC launched the Belt and Road Initiative (BRI) in 2013, to offer financing for transportation and energy infrastructure projects in dozens of countries;Whereas many of the BRI-participating countries are poor, unstable, or potentially vulnerable to debt dependence on Beijing;Whereas the United States has very sensitive strategic relationships with many BRI-participating countries, including Afghanistan and Pakistan;Whereas the PRC has released few details about the BRI, despite widespread calls from the United States, the International Monetary Fund, and other governments and multinational organizations for greater transparency;Whereas while the PRC has been opaque about the BRI, it has been very clear about its ambitions in the South China Sea in recent years;Whereas the PRC claims indisputable sovereignty over the South China Sea islands and their adjacent waters;Whereas this assertion of sovereignty is not, in fact, indisputable to the other countries in the region;Whereas Taiwan, Vietnam, Malaysia, Brunei, Indonesia, and the Philippines, a United States treaty ally, all dispute the PRC’s expansive South China Sea claims;Whereas the PRC continues to construct militarized artificial islands in the South China Sea to bolster its position;Whereas trillions of dollars of ship-borne commerce pass through the South China Sea each year, including to United States markets;Whereas the PRC continues to aggressively claim sovereignty over Taiwan;Whereas, on September 30, 2020, the PRC’s Premier, Li Keqiang, proclaimed that we will … resolutely oppose and curb any Taiwan independence separatist behaviors and external interference, … and promote … the reunification of the motherland;Whereas Beijing’s claims of sovereignty over Taiwan are belied by the fact that the Taiwanese people have independently governed their island for over 70 years;Whereas Taiwan is a vitally important friend and regional security partner of the United States;Whereas the Taiwan-United States bond has been solidified by the Taiwan Relations Act, the Taiwan Travel Act, and the Six Assurances first promulgated by the Reagan administration in 1982;Whereas the PRC continues to curtail the rights of the residents of the Hong Kong Special Administrative Region;Whereas, on June 30, 2020, the PRC’s National People’s Congress passed an expansive national security law to broadly criminalize democratic participation and protest in Hong Kong;Whereas this law and other efforts to curtail democratic participation in Hong Kong violates the PRC’s commitments in 1984 and 1997 to the United Kingdom to respect Hong Kong’s long tradition of economic and democratic freedoms for 50 years, beginning on July 1, 1997;Whereas the Beijing government’s increasingly hostile actions threaten the 85,000 American residents and 1,300 United States firms operating in Hong Kong;Whereas, in addition to the above and other geostrategic threats, the PRC wields enormous influence over the United States economy;Whereas the PRC holds over $1,000,000,000,000 in United States Treasury bonds, more than any other foreign nation except Japan;Whereas in recent years the PRC has maintained a massive trade surplus over the United States, valued at $345,600,000,000 in 2019, by manipulating its currency and maintaining unreasonably high tariffs, among other tactics;Whereas the PRC routinely pressures United States companies entering its market to cede their intellectual property and market licensing rights;Whereas the PRC frequently carries out cyberattacks on United States companies to steal trade secrets or other sensitive information it cannot obtain by other means;Whereas cyberattacks originating from the PRC target not only companies, but also United States Government and United States defense interests, academic institutions, nonprofit organizations, and average citizens; andWhereas it is likely that the PRC has access to the personal data of most citizens of the United States: Now, therefore, be itThat Congress—(1)recognizes that the People’s Republic of China (PRC) currently poses the greatest foreign threat to United States peace, security, and stability;(2)recognizes that the PRC, regardless of future leadership, will likely continue to be a major rival of the United States in the coming decades, due to the enormous cumulative size and scale of its population, economy, and military capabilities; and(3)supports the Trump administration’s overall strategic approach to the PRC, grounded in principled realism and firm-but-measured competitive engagement whenever United States national interests are at stake, that has been outlined in sources including but not limited to—(A)the United States Strategic Approach to the People’s Republic of China (May 2020);(B)the National Defense Strategy of the United States of America (October 2018);(C)the National Cyber Strategy of the United States of America (September 2018); and(D)the National Security Strategy of the United States of America (December 2017).